Title: From Thomas Boylston Adams to William Smith Shaw, 6 January 1803
From: Adams, Thomas Boylston
To: Shaw, William Smith



Dear William
Philadelphia 6th: January 1803.

I thank you for your favor of the 19th: with an enclosure and receipt from Mr: Ritchie. The civil things you please to say, are passed to your credit, in my books.
When I see Mr: Chauncey, I will remind him of his promise to you and if I can purchase the letters to Col: Burr, will Send them forward. I have never seen these letters, though So much has been said about them.
Your lamentations on the state of the union, are Similar to those I make, and I believe, to bewail is all that’s left us now. Egyptian darkness was not more visible, than that which reigns over the future destinies of America.
You have in some measure anticipated my request for information expressed in my last letter. I shall shortly ask your further Services, to convey a letter, which is yet to be written.
The Register of births exhibited by you, is lively and copious; all in the family–way too, (as a punster may say). Alas! Much about the same time, something very similar occurred here; but I dare not relate it.
When the Oration is published, send me as many by water, as the Author can spare. I want some copies of the oration, delivered before the Charitables.
Wishing you many happy new years / I am, dear William / Your’s
T B Adams.